Citation Nr: 1020276	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral ear 
disorder.

2. Entitlement to service connection for sinusitis.

3. Entitlement to a disability rating greater than 20 percent 
for service-connected retropatellar pain syndrome of the 
right knee.

4. Entitlement to a disability rating greater than 10 percent 
for service-connected left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to October 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Winston-Salem, North Carolina, which denied 
the above claims.  These claims were remanded for further 
development in March 2008, and now return again before the 
Board.

In September 2007, the Veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

As noted in the prior remand, the issues of entitlement to a 
temporomandibular joint disorder and headaches have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
therefore referred to the AOJ for appropriate action.  

The issues of service connection for a bilateral ear 
disorder, and entitlement to increased ratings for right and 
left knee disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The probative evidence of record shows that the Veteran's 
prior diagnosis of sinusitis was in error and that he 
actually had allergic rhinitis for which the RO has granted 
service connection.  This medical finding was supported by 
objective diagnostic studies.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by the Veteran's 
active duty military service, nor may it be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated July 2003, February 2004, May 2005, 
March 2006 and April 2008, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The appellant was also specifically 
informed of the law as it pertains to disability evaluations 
and effective dates by the March 2006 and April 2008 letters.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
and VA medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The Veteran has been informed of the law 
relevant to her claims.  The Veteran was medically evaluated 
in conjunction with this appeal.  Therefore, the Board finds 
that the duties to notify and assist have been met.

The Veteran and her representative contend that service 
connection is warranted for sinusitis.  Specifically, they 
contend that she has a current diagnosis of sinusitis related 
to service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Service connection may be presumed for certain chronic 
diseases which become manifest to a compensable degree within 
a prescribed period after discharge from service (one year), 
even though there is no evidence of such disease during the 
period of service, provided the Veteran had active service of 
90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for sinusitis.  In 
this regard, the Board finds that the preponderance of the 
evidence of record indicates that the Veteran's prior 
diagnoses of sinusitis was in error and that he actually had 
allergic rhinitis as all objective testing was against a 
finding of chronic sinusitis.

Initially, the Board notes that service medical records show 
one episode of sinusitis in service, in December, which 
appears to have resolved with minimal treatment, without 
residuals.  During an episode of ear pain in February 1998, 
the Veteran was diagnosed with allergies, and sinusitis was 
specifically ruled out as a diagnosis.  The Veteran's June 
1998 report of medical history and report of separation 
examination both show the Veteran's sinuses to be normal, and 
show no complaints of, or treatment for, sinusitis.

Subsequent to the Veteran's separation from service, the 
Veteran was first seen for sinusitis in November 2002, over 
four years after her separation from service, when she was 
found to have an episode of allergic sinusitis which was 
treated and resolved.  The Veteran was seen several times 
between November 2002 and December 2004 with diagnoses of 
acute sinusitis.

A December 2004 VA outpatient treatment record diagnosed the 
Veteran with chronic sinusitis, and the Board has considered 
this diagnosis; however, considering that the examination 
that this opinion was based on included a report of a 
November 2004 CT of the Veteran's head showing completely 
clear paranasal sinuses, the Board does not find any reasons 
and bases on which to base this diagnosis of sinusitis, and 
therefore finds it of limited probative value.  

The Veteran received a VA examination in October 2005.  At 
that time, the Veteran reported frequent headaches which she 
felt were related to sinusitis.  It was noted that a November 
2004 CT scan of the Veteran's head was normal, with no 
evidence of sinusitis.  Upon examination, her external nose 
was normal, her nasal septum was straight, and she had an 
excellent nasal airway bilaterally, with no pus, polyps, or 
blood.  Tonsils were small and clean.  No enlarged nodes were 
found, and the thyroid was not palpable.  The frontal and 
maxillary sinuses transilluminated well, ruling out sinus 
disease.  The Veteran was diagnosed with migraine headaches, 
and it was specifically noted that no sinus condition was 
found, based in large part on the November 2004 CT scan 
results, and also on the negative findings during 
examination.  The examiner indicated that he felt the 
Veteran's headaches in service had been misdiagnosed as a 
sinus problem.  VA medical records from 2005 to 2008, showed 
the Veteran was treated for sinusitis; however, none of the 
reports confirmed this diagnosis by any objective testing.  .

The Veteran testified in her hearing testimony before the 
Board in September 2007 that she did not have constant sinus 
infections, but that there were "continually recurrent", 
occurring 3-5 times a year.

The Veteran underwent a VA examination for her sinuses in 
October 2008.  At that time, the Veteran reported that she 
had continuous problems in service with nasal congestion, 
difficulty breathing through the nose, pressure in her 
sinuses, and headaches.  She reported that she currently had 
problems with headaches 1-6 times a week, as well as nasal 
discharge and sinus pain, and occasional breathing problems.  
Upon examination, the Veteran was noted to have extreme 
tenderness to touch on the skin over the frontal and 
maxillary sinuses.  There was no sign of nasal obstruction, 
nasal polyps, septal deviation, hypertrophy of the 
turbinates, rhinoscleroma, or deformity of granuloma of the 
nose.  The tympanic membranes were clear, and the ear canals 
were normal in appearance despite extreme tenderness.  There 
was pain on palpation of the TMJ joint bilaterally.  The 
turbinates were hypertrophied due to allergic rhinitis and 
mucosa was boggy.  Clear secretions were present with no 
purulent drainage present.  Sinus X-rays taken at that time 
were completely normal.  The Veteran was diagnosed with 
allergic rhinitis.  The examiner indicated that the Veteran 
did not have chronic sinusitis; rather, she had allergic 
rhinitis, and this allergic rhinitis was most likely present 
and treated while on active duty.  In support of this 
opinion, the examiner indicated that the Veteran was seen 
multiple times while on active duty complaining of ear and 
sinus pain.  She was tender to palpation over the sinuses the 
same as on the exam.  No X-rays were evident in the chart 
proving sinusitis.  The Veteran was currently being treated 
for allergic rhinitis and exhibited signs and symptoms of 
allergic rhinitis during her examination.  She had tenderness 
to touch out of proportion to other findings/X-rays.  
Finally, the examiner noted that the Veteran's current sinus 
X-rays do not exhibit changes consistent with chronic 
sinusitis.  The Board finds this opinion particularly 
probative because it is supported by a large amount of 
reasons and bases, and is also based on a thorough 
examination of the Veteran and review of her records.  The 
Board notes that, based on this opinion, the Veteran was 
granted service connection for rhinitis.

Therefore, taking into account all relevant evidence, the 
Board finds that the preponderance of the evidence of record 
shows that the Veteran does not have a chronic sinusitis 
disability, rather she has allergic rhinitis which is related 
to the symptoms she had in service.  As a result, the RO 
granted service connection for allergic rhinitis.  In light 
of the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

As to the Veteran's claim of entitlement to service 
connection for a bilateral ear disorder, the Board notes that 
this issue was remanded for further development in March 
2008, specifically, for an ear disease examination in order 
to determine the nature and etiology of the Veteran's claimed 
ear disorder.  The Veteran had a VA examination in July 2008, 
however, this was an audiology exam, not an ear disease exam.  
As  such, the examiner noted that the Veteran's hearing was 
normal, and did note in passing that her ear canals were 
unoccluded bilaterally, but failed to comment on the 
Veteran's actual claimed ear diseases of serous otitis and 
otitis media.  A Remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the Remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where 
the Remand orders of the Board are not complied with, the 
Board itself errs in failing to ensure compliance. Id.  As 
such, the Board finds this issue must be remanded in order 
that the Veteran may be provided with the correct VA 
examination that adequately addresses her claimed 
disabilities.

As to the Veteran's claim of entitlement to increased ratings 
for her service connected right and left knee disabilities, 
these issues were remanded in part, in March 2008, for 
pertinent treatment records to be obtained from the Cape Fear 
Orthopedic Clinic.  In the Veteran's claim file is a copy of 
the letter sent to the Veteran in June 2008, letting her know 
that the VA needed an authorization from her to release 
information from Cape Fear Orthopedic Clinic.  A handwritten 
note on that letter from an AMC employee indicated that a 
response was received to that letter in July 2008; however, 
it does not specify what the response was; whether the 
Veteran was sent in a release, whether records were obtained, 
or unable to be obtained, or whether an attempt was made to 
obtain records.  The Veteran's claim file does not contain 
any records from this clinic.  As such, the Board simply 
cannot determine from the record whether the prior remand 
instructions were complied with.  As noted above, Stegall 
requires compliance with prior remand instructions, and as 
such, these issues must also be remanded in order to ensure 
that all prior Board directions are complied with.

The Board regrets the further delay in adjudication of the 
Veteran's claims that a further remand will entail.  However, 
it is necessary to ensure that the Veteran receives all 
consideration due her under the law.

Accordingly, these claims are REMANDED to the AMC for the 
following action:

1. The AMC shall, after contacting the 
Veteran and securing any necessary release 
forms, endeavor to obtain medical 
pertinent treatment records of the Veteran 
from the Cape Fear Orthopedic Clinic.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, this must be 
clearly documented in the Veteran's claims 
file, and the Veteran is to be informed of 
any records that could not be obtained.  
If the Veteran fails to return a release 
form, that fact should also be clearly 
notified in the Veteran's claims file.

2.  The AMC shall schedule the Veteran for 
an appropriate VA ear diseases 
examination, NOT an audiology examination, 
in order to determine the nature and 
etiology of the Veteran's asserted 
bilateral ear disorder.  The entire claims 
file and a copy of this Remand must be 
reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

Based on examination findings, as well as a 
review of the record showing treatment for 
bilateral ear complaints, the examiner is 
requested to render an opinion as to 
whether the Veteran has a chronic bilateral 
ear disability (to include serous otitis, 
otitis media, or otitis externa), and 
whether it is etiologically related to her 
period of active service, including 
treatment for ear complaints in service.

If the examiner determines that the Veteran 
does not have a bilateral ear disability, 
but that her asserted symptoms are 
attributed to a separate disorder, an 
effort should be made to reconcile the 
prior medical evidence of record which 
provided intermittent in- service and post-
service assessments of serous otitis, 
otitis media, or otitis externa.

If the examiner determines that the Veteran 
does not have a bilateral ear disability, 
but that her asserted symptoms are 
attributed to a separate disorder, the 
examiner should also address whether the 
separate disorder found on examination is 
etiologically related to the in-service and 
post- service assessments of serous otitis, 
otitis media, or otitis externa.

The examiner is directed to reconcile any 
opinions which may be inconsistent with the 
results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
her representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until she is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of her claim.  38 C.F.R. 
§ 3.655 (2009).  Thereafter, the case should be returned to 
the Board, if in order

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


